 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTthreaten,coerce, or restrain ContinentalGrain Company, orany other person engaged in commerce or in an industry affecting commerce,where an objectthereof is to force or require theaforesaidemployers, or anyother employer or person,to cease doing businesswith Upper Lakes, Ltd.GRAIN ELEVATOR,FLOUR AND FEEDMILLWORKERS,I.NTERNATIONALLONGSHOREMEN ASSOCIATION,LOCAL 418, AFL-CIO,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not he altered,defaced, or covered by any other material.Employees may communicatedirectly withthe Board'sRegional Office, MidlandBuilding,176 West Adams Street, Chicago,Illinois,Telephone No. Central 6-9660,if theyhave any questions concerning this notice or compliancewith its provisions.HunterMetalIndustries,Inc.andLocal 810, Steel,Metals,Alloysand Hardware Fabricators and Warehousemen,affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers of America.Cases Nos. 29-CA-5O (for-merly 2-CA-9939) and 29-CA-50-3 (formerly 2-CA-99.39-.3).October 29, 1965DECISION AND ORDEROn August 9, 1965, Trial Examiner Samuel Ross issued his Decisionin the above-entitled proceeding, finding that. Respondent had engagedin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action to remedy suchunfair labor practices.On the same date, the case was transferred tothe National Labor Relations Board.On August 24, 1965, the TrialExaminer issued an errata thereto dated August 23, 1965.Thereafter, on September 13, 1965, Respondent filed "Exceptions bythe Employer to the Trial Examiner's Decision.", IThe Board, in itsconsideration of the matter, found that the document filed as excep-tions by the Respondent did not conform with the requirements setforth in Section 102.46 (b) of the Board's Rules and R.egula.tions, Series8, as amended, for the filing of proper exceptions.The Board there-upon, by order dated September 23,1965; gave notice to the Respondentthat it must submit proper exceptions on or before October 4, 1965, andthat if none were received within the time provided, the Board wouldreject and strike the document referred to above and would adopt as.itsOrder the Recommended Order of the Trial Exiuniner. Thereafter,counsel for Respondent notified the Board by letter that, in his opinion,the exceptions were proper and should have been accepted by theBoard.Counsel did not undertake to file a. brief or any additional orrevised exceptions."At the request of the Respondent,the Board extended the time for filing exceptions toSeptember 13, 1965, and the time for filing briefs to September 20, 1965.155 NLRB No. 41. HUNTER METAL INDUSTRIES, INC.431Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the Board has delgated its powers with respect to this caseto a three-member panel [Members Fanning, Brown, and Zagorla].Section 102.46(b) of our current Rules and Regulations establishesthe standards for the proper filing of exceptions.The rule states inpertinent part that each exception "(1) shall set forth specifically thequestions of procedure, fact, law, or policy to which exceptions aretaken; (2) shall identify that part of the trial examiner's decision towhich objection is made; (3) shall designate by precise citation of pagethe portions of the record relied on; and (4) shall state the grounds forthe exceptions and shall include the citation of authorities unless setforth in a supporting brief....Any exception which fails to complywith the foregoing requirements may be disregarded."Respondent's exceptions are in summary form and merely assert thatthe Trial Examiner erred in his conclusion that Respondent knew ofthe discriminatee's union activity and fired him for engaging therein.Respondent also contended that the Trial Examiner committed errorin receiving evidence of certain 8 (a) (1) conduct which Respondenthad previously admitted.Respondent filed no briefs in explanation ofits position and does not call the Board's attention to any specific errorin the Trial Examiner's findings of fact, his reasoning, or his applica-tion of law.Under these circumstances, we must disagree with Re-spondent's contention that no citation of authority or statement ofgrounds in support of its position is necessary.2We find, rather, thatRespondent's exceptions fail to set forth specifically those questions ofprocedure, law, fact, or policy to which it objects as required by Rule102.46 (b).3Accordingly, we shall reject and strike the document sub-mitted by Respondent entitled "Exceptions by the Employer to theTrial Examiner's Decision." 4As no proper statement of exceptions has been filed with the Board,we shall abide by Section 102.48 (a) of the Rules and Regulations,which provides that in the event timely or proper exceptions are notfiled, the findings, conclusions, and recommendations of the TrialExaminer as contained in his Decision shall, pursuant to Section 10 (c)of the Act, automatically become the Decision and Order of the Boardand become its findings, conclusions, and order, and all objections andexceptions thereto shall be deemed waived for all purposes.[The Board adopted the Trial Examiner'sRecommendedOrder.]2CfScreen Print Co)poration,151 NLRB 1266."In addition,and contrary to Rule 102.46(b), Respondent's exceptions fall to desig-nate those portions of the record relied upon.Respondent's counsel asserts that Respond-ent could not purchase a transcript of the recordHowever, a copy thereof is availablefor examination,upon request,in either the Board'sRegional Office or its Washingtonoffice.See Section 102 117 of the'Board'sRules and Regulations-Patrick F Izzi d/b/a Pat Izzi Trucking Co.,149 NLRB 1097, affd. 343 F. 2d 753(C.A 1). 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on April 6 and May 1, 1964, by Local 810, Steel, Metals, Alloysand Hardware Fabricators and Warehousemen, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, herein calledLocal 810, the General Counsel issued a consolidated complaint dated June 30, 1964,against Hunter Metal Industries, Inc., herein called the Company or the Respondent,alleging that it had engaged in unfair labor practices within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, asamended, herein called the Act. In substance the complaint alleges that coincidentwith an organizational campaign by Local 810, the Respondent, by interrogatingemployees concerning their membership in and activities on behalf of Local 810, byindicating to employees that their Local 810 union meetings, meeting places, andconcerted activities were under surveillance by the Company, by warning and direct-ing employees to refrain from assisting or supporting Local 810, and by threateningemployees with discharge, loss of pay iaises, and other reprisals unless they becamemembers of another union, interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by the Act. In addition the complaint alleges thatthe Respondent discriminated against two employees, Carlos Del Valle and JamesKimlin, by discharging them because they joined and assisted Local 810 and refusedto join another union.The Respondent filed an answer denying the substantiveallegations of the complaint and the commission of unfair labor practicesPursuant to notice, a hearing was held in Brooklyn, New York, before Trial Exam-iner Samuel Ross on March 8 and 9, 1965. All parties were represented at thehearing by counsel and were afforded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses, and to present oral argument.None of the parties filed a brief although time to do so was granted.Upon the entire record in the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Companyisa NewYorkcorporation which is engaged at East Patchogue,New York, inthemanufacture and sale of metal furniture and related products.During the past year,a representative period, the Company manufactured,sold, andshipped products valued in excess of$50,000 from its plant inthe State of New Yorkto points and places outside the said State.During the same period, the Companypurchased and received materials valued in excess of $50,000 which were shippeddirectly to its plant in the Stateof New York fromplaces outside the State.On theforegoing admitted facts,it is found that the Company is engaged in commerce andin operations affecting commerce within the meaning of Section2(6) and (7) ofthe Act.IT.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits and it is therefore found that the Charging Union, Local810, is a labor organization within the meaning of Section 2(5) of the Act.TheRespondent also admits and it is found that Lumber, Plants, Warehousemen andAllied Products, Local 1205, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (herein called Local 1205), is a labor organiza-'tion within the meaning of Section 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESA. The background history of labor relations at the Company's plant1.The representation of the Company's employees by UEOn June 14, 1961, United Electrical, Radio and Machine Workers of America,Independent (herein called UE), was certified by the Board as the collective-bargain-ing representative of Respondent's production, maintenance, and shipping employees,,and thereafter entered into a collective-bargaining agreement with Respondent, effec-tive until June 30, 1964, which contained a valid union-security clausei Case No. 2-RC-10886. HUNTER METAL INDUSTRIES, INC.4332.The Company's recognition of Local 1205On November 21, 1963, Local 1205 filed a petition with the Board seeking repre-sentation of the Respondent's employees, but this petition was dismissed by theRegional Director on the ground that UE's contract was a bar to the election."OnJanuary 23, 1964, UE's shop steward at Respondent's plant filed a union-securitydeauthorization petition with the Board,3 which resulted on March 2, 1964, in acertification by the Regional Director that a majority of the Company's employeeshad voted to revoke UE's union-security authorization.Thereupon, on the demandof Local 1205 for recognition, a card check was conducted by an independentarbitrator onMarch 3, 1964 (the day after the certification of the union-securitydeauthorization results), and he certified that a majority of the Respondent's employ-ees had designated Local 1205 as their bargaining representative. Subsequently, onApril 2, 1964, although its collective-bargaining agreement with UE had not expired,the Company executed a collective-bargaining agreement with Local 1205, effectiveuntil April 1, 1967, containing,inter aba,a union-security clause requiring member-ship in Local 1205 after 30 days, and a dues checkoff provision.A few days later, on April 7, 1964, UE requested negotiations with the Respondentfor modification of its still current and unexpired contract.4On the following day,the Company by letter responded that it doubted UE's majority status and would notmeet with it unless that status was reestablished s3.The organizational campaign of Local 810The Charging Union, Local 810, began its current organizational activities inDecember 1963 by calling a meeting of Respondent's employees. Thereafter, startinginMarch 1964, Local 810 organizers frequented the plant site and spoke to employeesoutside the plant, authorization cards were passed out by organizers and employees,and weekly meetings with employees were conductedAdmittedly, the Respondent'sPresident Harry Stoll was aware of Local 810's organizational activity in March 1964,before the collective-bargaining agreement with Local 1205 was executed. On April 23,1964, Local 810 filed a petition with the Board for certification as the representativeof Respondent's employees 6UE and Local 1205 intervened.The Company andLocal 1205 contended that their collective-bargaining agreement of April 2, 1964, wasa bar to the proceeding.On July 7, 1964, the Regional Director ruled that since thecontract was signed during the term of the Company's existing contract with UE, itcould not serve as a bar to Local 810's petition, and he directed an election with UE,Local 1205, and Local 810 on the ballot.UE subsequently was permitted to with-draw its name from the ballot, and at the election on July 20, 1964, Local 810 receiveda substantial majority of the votes cast.The Company filed timely objections to theelection which were overruled by the Regional Director.Thereafter, the Company'srequest to the Board to review the Regional Director's decision was denied.B. The Respondent's admissionsAs previously noted, the complaint alleges that in connection with Local 810's orga-nizational campaign, the Company unlawfully: interrogated employees concerningtheirmembership in, activities on behalf of, and sympathy for, Local 810; indicatedto employees that Local 810's meetings, meeting place, and activities were undersurveillance by the Company, warned employees to refrain from assisting or support-ing Local 810; threatened employees with discharge, loss of pay raises, and otherreprisals unless they became members of Local 1205; and discharged Carlos Del Valleand James Kimlin because of their membership in and assistance to Local 810, andtheir refusal to join Local 1205.Early in the hearing in this case, the Respondentamended its answer which denied the commission of the above unlawful conduct, andadmitted all the allegations of violation, excepting only the allegation that JamesKimlin was discharged because of his activities on behalf of Local 810 and his refusalto join Local 1205.During the hearing, the Respondent offered Kimlin reinstate-ment to his former or substantially equivalent position, which the latter promptly2 Case No 2-RC-13103.8 Case No. 2-DD-118.S Similar demands had been made by UE in November 1963 and January 1964 but hadbeen rejected by Respondent as untimely.6 The findings in sections III, A, 1 and 2 above are based on the Regional Director'sDecision and Direction of Election in Case No 2-RC-13386 (General Counsel's ExhibitNo. 2) which was received by stipulation of the parties for background purposes.6Case No. 2-RC-13386. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccepted.Thus, the onlyissue which remains for disposition is whether Kimlin isentitled to reimbursement for lost earningsbecause his dischargewas motivated byhis activities on behalf ofLocal810 and/or his refusal to joinLocal 1205.C.Kim liii's employment and dischargeJames F. Kimlin was interviewed for employment by Respondent's Vice PresidentSeymour Schwartz on April 7, 1964,7 and was hired as a machine operator.Duringthe interview, Kimlin was told by Schwartz that "after thirty days you willjoin theunion [Local 1205] and you will get a nickel raise." 8Kimlin reported for work asdirected on April 8 and was assigned the job of spotwelder under theimmediatesupervision of Tino Caruso.9At the completion of his first day of work Kimlin attended a meeting of Local 810and signed an authorization card designating that union to represent him.On thefollowing day, April 9, Vice President Schwartz accosted Kimlin and said, "I knowyou went to the [Local] 810 meeting last night."Kunlin replied, "How do you know?"Schwartz responded, "Never mind, I just know."Kimlin then volunteered, "I'm no[Local] 810 member." Schwartz answered, "You better not be.We don't want any810 members here."During the next few weeks, Kimlin participated in Local 810's organizational cam-paign, solicited employees in the machine area of Respondent's plant to sign authoriza-tion cards for Local 810, signed up three employees to such cards, attended the weeklymeetings of Local 810 every Wednesday, and together with Carlos Del Valle andAnibal De Jesus, the other two employee solicitors for Local 810, conferred frequentlyat quitting time with that union's organizer just outside the plant.On April 22, notwithstanding that Kimlin had been employed by Respondent foronly 2 weeks, Vice President Schwartz spoke to Kimlin regarding his lack of member-ship in Local 1205.On this occasion, Schwartz said to Kimlin in the plant, "I hear}ou have not signed a [Local] 1205 card."Kimlin conceded that he had not.Schwartz then said, "Well you better have [sic] or you will find yourself out of ajob." 10During his entire period of employment by Respondent until the day of his dis-charge,Kimlin worked at his original assignment of spotwelder, and admittedlyreceived no reprimands or complaints about his work or deportment from eitherCaruso, under whose immediate direction he worked, John Blake, Respondent's pro-duction foreman, or any other official of the Company. On the morning of April 24,Foreman Blake said to Kimlin, "Come with me. You are going to work in the paintshop."Kimlin replied, "I was hired as a spot welder." Blake responded, "You workwhere I tell you."Thereupon, notwithstanding that Kimlin complained to Blake thatpaint fumes "bothered him," he followed Blake into the paint shop and workedthere the balance of the day.According to Kimlin's credited testimony, about 2 p m. that same day, ForemanBlake returned to the paint room and in the presence of William O'Shaughnessy,Local 1205's shop steward at Respondent's plant, said to Kimlin, "I hear you stillhave not signed a 1205 card yet " Kimlin answered, "No, what's the difference?"Blake replied, "If you haven's signed a 1205 card, you will not get a twelve and a halfcent raise like the other members of the plant "Kimlin responded, "For a lousy,stinking twelve and a half centraise,I will not sell out."Blake retorted, "That isn'tall.If you don't sign the 1205 card now with Mr. O'Shaughnessy, you will be firedtoday."Kimlin replied, "I will not sign. I do not like what you are trying to dohere."Blake answered, "Fine," and O'Shaughnessy added, "You can tell the rest ofyour 810 members that you [all] will be out by May 2." 11T All dates hereinafter refer to 1964 unless otherwise specified.s The Respondent's collective-bargaining contract with Local 1205 provided,inter alia,that "new employees who are hired as unskilled help shall receive" an increase of 5 centsper hour "after completion of [a] thirty (30) day probationary period " As noted above,the contract also contained a 30-day union-security clause.B The Respondent contends that Caruso is a Ieadman and not a supervisor within themeaning of the Act.Although that issue was fully litigated, its determination is notregarded necessary in view of the conclusion hereinafter reached10The findings above regarding Kimlin's hire, employment, and conversations with VicePresident Schwartz are based on Kimlin's uncontroverted and credited testimonyAt thetime of the hearing, Schwartz was no longer connected with Respondent, and assertedlywas unavailable as a witness.However, the Respondent declined my offer of a subpenaand a continuanceof the hearing to obtain his attendance"This date, May 2, was exactly 30 days after the execution of the collective-bargainingagreement between Respondentand Local 1205 HUNTER METAL INDUSTRIES, INC.435About 4 p.m.that same day, one-half hour before the usual quitting time, Respond-ent'spaymaster,Mr. Rubin, gave Kimlin his paycheck and said it was "final."Kimlin asked Rubin why he was being fired, and the latter told him, "See Mr.Schwartz."Kimlin then visited Schwartz in his office and asked him the reason forhis discharge.Schwartz told him, "See Mr. Blake."Kimlin then asked Blake why hewas being dismissed,and the latter replied, "I told you the reason this afternoon."D. The Respondent's asserted reasons for Kimlin's dischargeProduction Foreman Blake denied that he ever spoke to Kimlin "about[Local]1205 or joining the union or things of[sic] this effect."Blake also denied any knowl-edge of Kimlin's union activities,and he testified that Kimhn's dismissal had norelation to such activities.According to Blake, about 4 days before Kimlin's termination, he observed Kimlinsitting "on top of a work bench with another spot welder ... with his knees crossed,hands clasped over them,pretty well relaxed, laughing[and] having a good time withthe other operators."Blake admitted,however,that he did not tell Kimlin either toget off the bench or to stop talking and get to work. Blake also conceded thatalthough he had previously observed Kimlin at work during his frequent trips throughthe plant, this was the first"bad move" that he had seen Kimlin make. Later thatday, according to Blake, he checked with Tino Caruso,under whose direction Kimlinworked, and Caruso told him that Kimlin talked a lot and was away from his machineexcessively.12Accordingly,Blake testified,he "started to observe"Kimlin for thenext"two or three days,"and saw him "talking very heartedly,"and making"frequenttrips" with"very light loads"of material so that he was away from his machine "moreoften than he should have been."Blake admitted that he never spoke to Kimlinabout any of these alleged shortcomings,nor made any attempt to have them cor-rected by- Kimlin.His only excuse for not so doing was that under the contract withLocal 1205,Kimlin was a probationary employee and a "probationary isn't giventhat chance."Blake further testified that on the day of Kimlin's discharge,he was short of helperson the "dip line" in the paint room,that he told Kimlin to come with him, and thatwhen Kimlin"got into the paint room,"he said to Blake, "I was hired as a spot welderand not to work in the paint room." Blake then "corrected"Kimlin, saying, "Youwere hired as a general helper to work anywhere in the plant.You had no specificduty when you were hired here."Kimlin did not reply but proceeded to "work inthe paint department."Thereupon,without either observing or inquiring about theadequacy of Kimlin'swork in the paint department,and without telling Kimlin aboutit,Blake assertedly decided at that moment to discharge Kimlin because of the"arrogant attitude"displayed by Kimlin when he was transferred and "claimed hewas a spot welder," although"he was hired out by the Company as a generalhelper ... for every department."Accordingly, after he left the paint departmentand without notice to Kimlin, Blake proceeded to process his discharge form.Significantly,Blake failed to deny Kimlin's testimony that after notification of hisdismissal, when Kimlin asked Blake the reason therefor, the latter said, "I told youthe reason this afternoon."Moreover,although on direct examination Blake testifiedabout Kimlin's other alleged shortcomings,he gave only Kimlin's "arrogant attitude"as the reason for his termination,but on cross-examination Blake testified that he alsodischarged Kimlin because of his earlier conduct of sitting on the workbench.In respect to Kimlin's asserted"arrogant attitude"by claiming to having been hiredas a spotwelder rather than a general helper for all departments,Blake admitted oncross-examination that he was not present when Kimlin was hired,and therefore hadno knowledge of what Kimlin had been told when he was hired.Blake also admittedthat before discharging Kimlin, he made no effort to ascertain from Vice PresidentSchwartz who hired Kimlin 13 whether or not Kimlin had been told that he was hiredas a machine operator or spotwelder.In respect to Kimlin's other alleged shortcomings,Blake admitted that otheremployees laugh and talk.Moreover,as previously noted, another spotwelder wasobserved by Blake sitting on the bench at the time that Kimlin allegedly was soengaged.However,there was no testimony that any disciplinary action was takenagainst that other employee.In addition,the record also discloses that as part ofKimlin's job, it was necessary for him to leave his bench,at least on some occasions,to pick up material to work on from other machines,but the proper number of suchtrips not disclosed by Blake or any other witness for Respondent,and Kimlin admit-tedly was never told that this practice was not satisfactory.12Caruso was not called by Respondent to corroborate this hearsay testimony.is Schwartz was then still connected with Respondent.212-809-66-vol. 155-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Concluding findings1.The issue presented and the legal principles involvedThe issue presented for resolution by the foregoing record is whether,as allegedin the complaint,Kimhn was discharged because of his union activities on behalf ofLocal 810 and/or his refusal to join Local 1205.The legal principles applicable to this issue are well settled:... the Act does not interfere with the employer's right to conduct his business,and, in doing so, to select and discharge his employees.It proscribes the exerciseof the right to hire and fire only when it is employed as a discriminatory device.14"The question involved is a pure question of fact." 15"Anti-union bias and demon-strated unlawful hostility are proper and highly significant factors for Board evalua-tion in determining motive." 16Accordingly,the record will now be considered inthe light of these principles.2.Respondent's hostility to Local 810The Respondent'sPresidentHarryStoll and its Foreman Blake testified that theCompany's policy towards the competing unions was one of neutrality and "strictlyhands off."However, the undisputed record discloses that:(1)Kimlinwas told byVicePresident Schwartz,"We don't want any 810 members here";(2) in violationof Section 8(a) (1) of the Act, Respondent"warned and directed its employees frombecoming or remaining members ofLocal810, and to refrain from giving anyassistance or support to it, and from soliciting employees to join Local 810"; 17 and(3) in further violation of Section 8(a)(3) and(1) of the Act,itdischarged CarlosDel Valle because he joined and assisted Local 810. In the light of the foregoingrecord,the conclusion is inescapable and it is accordingly found that Respondent wasactively opposed and hostile to the representation of its employeesby Local 810.183.Respondent's knowledge of Kimlin's activity on behalf of Local 810As noted above,Foreman Blake testified that before discharging Kimlin, he hadno knowledge of Kimlin's membership in or activity on behalf of Local 810.Not-withstanding Blake's denial,it is fairly evident from the record that Kimlin's interestin and activity for Local 810 was known by Respondent.This conclusion is basedon the following evidence in the record:(1)Kimlin's uncontradicted testimony thaton the day after he attended his first Local 810 meeting,that fact was known byRespondent'sVice President Schwartz; (2) Kimlin was observed"constantly" byBlake according to the latter's own testimony,and Blake thus had ample opportunityto observe Kimlin when the latter solicited adherents for Local 810 in the plant;(3) on the day of his discharge,Kimlin in effect asknowledged to Blake that he wasan adherent of Local 810 when he refused "to sell out" by joining Local 1205; and(4) Kimlin's frequent conferences with Local 810's organizer outside the plant werevisible to plant officials from their offices.194.Conclusions in respect to the motivation for Kimlin's dischargeIn the light of the findings above that the Respondent was opposed to the repre-sentation of its employees by Local 810,that Respondent engaged in interference,restraint,and coercion of employees to discourage affiliation with that union, thatRespondent discharged Carlos Del Valle because of his activities on behalf of Local810, and that Respondent had knowledge of Kimlin's like activities in support of14N.L.R.B. v. Wagner Iron Works and Bridge,Structural&Ornamental Iron 'WorkersShopmen'8 Local 471 (AFL),220 F.2d 126,133 (CA 7)."Hartsell Mills Company v. N.L R.B.,111 F. 2d 291,293 (C A. 4).19N.L.R.B. v. Dan River Mills,Incorporated,Alabama Division,274 F. 2d 381, 384(C A. 5).17 This quotation is from paragraph 11 of the complaint,which, as previously noted (seesection III,B, above),was admitted by the Respondent during the hearing>eThe contrary testimony of Foreman Blake and President Stoll regarding Respondent's"strictly hands off" and neutral policy towards the competing unions is therefore regardedas unworthy of credence or belief.19 Significant in this regard is the testimony of Anibal De Jesus who testified that VicePresident Schwartz pointed out of the office windows to employees of Respondent whowere talking to Local 810's organizers outside the plant,and asked De Jesus,"You seethose guys[Respondent's employees]?What are they trying to prove?" HUNTER METAL INDUSTRIES, INC.437Local 810, the suddenterminationof Kimlin's employment admittedly without anyprior warning that either his work or deportment was unsatisfactory, clearly estab-lishes,prima facie,that Kimlin's discharge was motivated by Respondent's hostility toLocal 810.The same conclusion is also required by Kimlin's credited testimony thaton the day of his discharge, Kimlin was threatened by Foreman Blake withdismissalunless he joined Local 1205 that day, that he nevertheless refused to sign up withLocal 1205, and that as threatened, he was fired later that day and told by Blake thatthe reason therefor was that given him earlier in the day.In the light of the foregoing conclusion, consideration is now required of thegrounds for Kimlin's dismissal as asserted by Respondent.For the reasons herein-after explicated, the said grounds, testified to by Foreman Blake, are regardedas quiteobviously insubstantial, implausible,and aspretexts to conceal the real motivefor Kimlin's termination.20Thus, as previously noted, Blake first testified that the reason for his discharge ofKimlin was the latter's "arrogant attitude" assertedly displayed when Kimlinclaimed,in objecting to his transfer to the paint department, that he had been hired as aspotwelder.Not having participated in Kimlin's hire, Blake admittedly had no basisfor knowing whether Kimlin's claim wastrue or not.Moreover, after Kimlin wastold by Blake that he was a "general helper" and was required to work "anywherein the plant," Kimlin worked in the paint department without further protest.Underthe circumstances, the mere assertion by Kimlin that he was hired as a spotwelder,which, for all Blake knew, might be true, could not reasonably be regarded as "arro-gant." Blake admittedly made no effort to ascertain the truth of Kimlin's claim beforehe fired him, and Blake's testimony is generally regarded as unreliable.Accordingly,his assertion that this was the reason for Kimlin's discharge is not believed, and isregarded by me as a pretext to conceal the true motive for Kimlin's termination.As further previously noted, on cross-examination, Blake also assigned as addi-tional reasons for Kimlin's discharge, his conduct of once sitting on the workbench,his talking and laughing, and his too frequent trips for materials.For thereasonshereinafter stated, these assertedreasons areregarded by me as afterthoughts on thepart of Blake and as further pretexts to conceal the illegal motivation for Kimlin'stermination.1.Since laughing and talking by other employees are admittedly tolerated byRespondent, it is difficult if not impossible to conceive how Kimlin's like conduct iseither a shortcoming on his part, or reasonably could be regarded as such, especiallysince he admittedly was never told that he was not supposed to laugh and talk.Accordingly, this assertedreasonfor his dismissal is regarded as pretextual.2.Even if it is assumed that Kimlin was not supposed to sit on the workbench,he did so only once, and that was 4 days before his discharge.Another employeeengaged in the same "offense" at the same time, and, so far as this record discloses,was not in any way disciplined.On the single occasion when Kimlin sat on the bench,he was not reprimanded or told not to engage in such conduct. In any event, sincethe "offense" was not repeated by Kimlin despite the absence of reprimand, it couldnot reasonably have motivated his dismissal 4 days later.Accordingly this assertedreasonfor Kimlin's discharge is regarded as another pretext.3.The record discloses that as part of Kimlin's duties as a spotwelder, it was neces-sary for him to leave his bench to pick up material to work on.According to Blake,Kimlin's such trips were too "frequent" and he carried "very light loads."However,aside from these conclusions, Blake furnished no testimony regarding what con-stitutes a proper number of trips, or what a proper load should be. Significantly,Blake did not testify that there was anything wrong with either the quantity orquality of Kimlin's work. In the light of the foregoing, the general unreliability ofBlake's testimony, and especially since Kimlin admittedly was never told that he waszoAside from all other considerations, I regard Blake's testimony as generally un-worthy of credence or belief.As previously noted, Blake's testimony regarding Respond-ent's "strictly hands off" and neutral policy towards the competing unions was obviouslyuntrue and was not credited (see footnote 118,supra).In addition, Blake's testimony wasin some respects self-contradictory.On other occasions, especially on cross-examination,Blake was evasive and avoided direct answers to questions. In general, Blake impressedme as an unreliable witness.For example, Blake testified on one occasion that he"startedto observe" Kimlin after he first saw him sitting on the bench, but later contradictorilytestified that he had observed Kimlin "constantly" from the inception of his employmentby Respondent.Blake obviously was reluctant to concede that Kimlin objected to histransfer to the paint department because the paint fumes bothered him, and did so onlyafter his memory was prodded by that admission in his affidavit to the Board agent. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDaway from his machine more often than he should be, or that this method of opera-tion was improper,this asserted reason for his discharge is regarded as just anotherpretext.4.As noted above, Blake'sonly explanation for not calling Kimlin's attentionto any of his alleged shortcomings and for not reprimanding Kimlin was that a"probationary isn't given that chance."Since the Respondent hired Kimlin andundertook the trouble and expense of teaching him to spotweld,itwould be naturalto assume that the Respondent would also train him in proper performance andconduct, to the end that he would become a valuable employee.Under the circum-stances, the absence of any reprimands suggests either that Kimlin'sconduct andperformance were not improper,or if so, not sufficiently so to require correction.5. In his closing argument,Respondent's counsel in effect concedes that thereasons asserted for Kimlin's discharge could properly be regarded as "rather flimsy"and "fishy" if applied to an employee of longer tenure.Whether or not grounds fordischarge that are "flimsy"or "fishy" for longer term employees are not equally sowhen applied to a probationary employee, I so regard the reasons asserted for thedischarge of Kimlin, an employee who received no reprimands for either his work ordepartment prior to discharge.For all the foregoing reasons, including the pretextual grounds asserted for hisdismissal,I find and conclude that Kimlin's employment was terminated by Respond-ent because of his active role in support of Local 810 and his refusal to join Local1205,21 and that thereby the Respondent discriminated against Kimlin and engagedin unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminated against Carlos Del Valle andJames F. Kimlin by terminating their employment,Iwill recommend that to theextent that the Respondent has not already done so,22 it be ordered to offer themimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,and make themwhole for any loss of earnings they may have suffered by reason of the discriminationagainst them,by the payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of his discharge to thedate of his reinstatement,less his net earnings during said period, with backpay com-puted on a quarterly basis in the manner established by the Board.23Iwill also recommend that the Respondent make available to the Board uponrequest, payroll and all other records necessary to facilitate the determination of theamounts due under this recommended remedy.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 810,Steel,Metals,Alloys and Hardware Fabricators and Warehousemen,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America, and Lumber, Plants, Warehousemen and Allied Products, Local1205, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America,are labor organizations within the meaning of Section 2(5) of the Act.21 Since Kimlin had only worked 16 days for Respondent when discharged,it is obviousthat he was not yet required to join Local 1205 under the terms of the contract betweenRespondent and that union22At the outset of the hearing all the parties conceded that Carlos Del Valle had alreadybeen reinstated.As previously noted,during the hearing Respondent offered Kimlin rein-statement which the latter accepted23F.W. Woolworth Company,90 NLRB 289. Backpay shall include the payment ofInterest at the rate of 6 percent per annum to be computed in the manner set forth inIsis Plumbing & Heating Co,138 NLRB 716. HUNTER METAL INDUSTRIES, INC.4392.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in theexercise of their rights under the Act, the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that the Respondent, Hunter Metal Indus-tries, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of Local 810, Steel,Metals, Alloys and Hardware Fabricators and Warehousemen, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization of its employees, by discharging or refusingto reinstate any employee, or in any other manner discriminating in regard to hire ortenure of employment, or any term or condition of employment, except to the extentpermitted by the proviso to Section 8(a) (3) of the Act.(b) Interrogating employees concerning their union affiliation, activities, or sympa-thies in a manner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.(c)Making statements to employees which indicate or create the impression thattheir union meetings or other union or concerted activities are under surveillance.(d)Threatening employees with loss of employment, economic sanctions, or otherreprisals to discourage union affiliation or adherence.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to join orassist Local 810, Steel, Metals, Alloys and Hardware Fabricators and Warehousemen,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom engaging in such activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action to effectuate the policies of the Act(a)To the extent it has not already done so, offer Carlos Del Valle and James F.Kimlin reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and make them whole forany loss of earnings they may have suffered as a result of the discrimination againstthem in the manner provided in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Notify Carlos Del Valle and James F. Kimlin if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.(d) Post at its plant in East Patchogue, New York, copies of the attached noticemarked "Appendix." 24Copies of said notice, to be furnished by the RegionalDirector for Region 29, shall, after being duly signed by Respondent, be posted by itimmediately upon receipt thereof and maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where notices to employ-ees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material.In the event that this Recommended Order be adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder " 440DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for Region 29, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps it hastaken to comply herewith 255 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10, days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Local 810,Steel,Metals, Alloys and Hardware Fabricators and Warehousemen, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, or any other labor organization, by discharging or refusingto reinstate any of our employees or in any other manner discriminating againstour employees in regard to their hire or tenure of employment, or any term orcondition of employment, except as permitted by the proviso to Section 8(a) (3)of the Act.WE WILL NOT coercively or unlawfully interrogate our employees regardingunionaffiliation, activities, or sympathies.WE WILL NOT make statements to our employees which will indicate or createthe impression that their union meetings, or other union or concerted activities,are under surveillance.WE WILL NOT threaten employees with loss of employment, economic sanc-tions, or other reprisals to discourage union affiliation or adherence.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist Local 810, Steel, Metals, Alloys and Hardware Fabri-cators and Warehousemen, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and toengage inother concerted activities for the purpose of collective bar-gainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected by an agreementrequiringmembership in a labor organization as a condition of employment,as authorizedin Section8(a) (3) of the Act.WE WILL offer to Carlos Del Valle and James F. Kimlin, to the extent wehave not already done so, immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination against them.WE WILL notify the above-namedemployees if presently serving in the ArmedForce of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.All our employees are free to become or remain, or to refrain from becoming orremaining,members of Local 810, Steel, Metals, Alloys and Hardware Fabricatorsand Warehousemen, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, or any other labor organization.HUNTER METAL INDUSTRIES, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 16 CourtStreet, Brooklyn, New York, Telephone No. 596-5386.